DETAILED ACTION
Claims 1-9 and 12-20 are pending. Claims 1 and 12 are amended. Claims 10, 11, and 21 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. Additional issues under §112(a) have arisen upon amendment and are included in the action herein.
In response to applicant's arguments under 35 U.S.C. §101, on page 10-18 that the amended feature of automatically altering the duration of time allotted for non-completed activities based upon obtained proficiency data confines the use of the judicial exception to a specific technical solution, The Office finds this argument non-persuasive. The added claim features merely recite that the scheduled duration of activities of the personal learning stream that have not been completed are automatic ally updated by the system in response to changing proficiency data for a user. This amended feature does not define over the human analog, wherein a teacher updates the duration of future scheduled activities after determining a user performs poorly on an assessment or the like as described herein. Regarding applicants arguments on page 11, the fact that the system performs this updating “dynamically” or “automatically” without any user intervention is merely the result of using a computer as a tool to automate the judicial exception under MPEP §2106.05(f) and does not result in an improvement to computer technology. 
Regarding arguments on page 13-14 that the claims do not recite a judicial exception, The Office finds this argument non-persuasive. The cited example on these pages merely further describe the abstract human analog embodied in the claims. The mere fact that these steps are implemented by a computer/server and performed automatically/dynamically does not detract from the embodied human analog.  
Regarding arguments on page 15-18, that the claims are integrated into a practical application, The Office finds this argument non-persuasive. The added limitations amount to no more than using a computer as a tool to automate a human analog as described herein under MPEP §2106.05(f). The mere fact that these limitations are performed by a computer does not necessitate that they are solving a problem specific to computers. Regarding arguments pertaining to McRO on pages 16-18, The Office finds this argument non-persuasive. The instant claims are distinct from the cited case in that McRO recited a specific solution to a technical problem by claiming more than the mere results achieved by the computer system. The claims recited specific limitations that were altogether different from how a human would approach the problem in the human analog. The instant claims recite a problem which has a readily appreciable human analog (i.e., a teacher adapting a course based on user performance/inputs) and is claimed in such a way that it amounts to mere automation of such analog (i.e. “dynamically updating”). There is no specific details as to how the dynamic updating is done in a specific computerized fashion or how such implementation cannot be performed manually in the human analog.  The discussion of preemption is not the guiding test utilized to determine patent eligibility. For at least these reasons, the amended features are seen as a merely drafting effort to monopolize the judicial exception and does not confine the use of the judicial exception to a practical application. 
In response to applicant's arguments under 35 U.S.C. §103, that Packard/Gillespie fails to disclose all of the amended limitations, The Office finds this argument persuasive, however moot in light of a new combination of references which renders the newly claimed invention obvious. Details of the rejection are provided below. For at least these reasons and those provided below, the rejection under §103 is adapted and maintained herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various . 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description is not provided for “wherein the personal learning stream is graphically representable on a calendar device”. Examples in the specification are detailed for outputting the learning stream on a calendar of the user device in [0011] and [0098], however support for outputting the graphical representation on a potentially bespoke and separate calendar device is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to require that the calendar is displayed on the graphical user interface of a client device or other device .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1 and 12 recites an abstract idea of a teacher creating an educational course for a student which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing teaching interactions between people: 
a method for collating electronic course activities from a plurality of courses into an adjustable personal learning stream for a user that is associated with a learning management system wherein a teacher combines activities from multiple courses into a course tailored for a student in their class, comprising:
a) selecting a primary course activity associated with a primary course within the plurality of courses, wherein the plurality of courses are stored in connection with the learning management system, the user is associated with the primary course, and the primary course activity is a learning activity to be completed by the user in connection with the primary course wherein the teacher selects a first activity for the user to complete in the course; 
b) selecting a primary learning outcome associated with the primary course activity wherein the teacher selects the topic associated with the first course activity that the student will learn by completing the activity; 
c) determining related course activities that are associated with a learning outcome related to the primary learning outcome, the related course activities being associated with courses within the plurality of courses, wherein the related course activities that are associated with the learning outcome related to the primary learning outcome are determined based at least in part on the learning outcome associated with the related course activities and the primary learning outcome wherein the teacher finds a second course activity which has a very similar topic to the topic associated with the first course activity; 
d) generating, by the learning management system, the personal learning stream associated with the user, wherein the personal learning stream is stored on a computer-readable storage medium wherein the teacher creates a course to provide to the user with a plurality of activities and stores the course on a piece of paper;
e) including the primary course activity and related course activities into the personal learning stream associated with the user wherein the teacher adds the second course activity to the course to provide to the user; and 
f) providing, by the learning management system, the activity stream to a client device associated with the user via a network, wherein the personal learning stream is graphically representable on a calendar device, and wherein the personal learning stream is dynamically updatable based on changing proficiency data, recorded electronic activities or pacing data associated with the user, wherein the teacher adjusts the course based on the user’s performance/responses on activities and time for such responses,
wherein the proficiency data for the user is updatable upon completion of at least one of the course activities, and wherein upon detection of a change of the proficiency data the personal learning stream is alterable such that at least a duration of time allotted for a non-completed activity included in the personal learning stream is automatically modified based at least on the change of the proficiency data wherein the teacher increases the duration of future scheduled activities when a user fails an assessment/quiz).
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assembling course activities for a student, and (2) the 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a generic computer device client device including a “display” and “processor” to perform the claimed invention. The processor and display are both recited at a high-level of generality (e.g., a generic computer to perform the claimed steps) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). The use of the provision of content over a network between the learning management system and client device is merely a field of use recitation under MPEP §2106.05(h), and likewise for the storage of data within the computer and provision of a graphical interface. Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). The claims are not limited to a particular machine under MPEP §2106.05(b) as (1) the claimed computer is an off the shelf processor and display as in Bilski v. Kappos2, and (2) all of the method steps are arguably not even required to be practiced by a generic computer. The claims do not transform the computer components into a different state in view of the requirements of MPEP §2106.05(c) and there are no meaningful limitations defined under MPEP §2106.05(e) that apply to the instant claims.  Additionally, these additional elements fail to provide an improvement to the technical field of providing customized courses to students under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic practice of the judicial exception on an off the directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to perform course activity selection processes, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 12, which has explicit, additional limitations when compared to claims 1 and 1, merely recites "a display" and “at least one processor operatively coupled to the display, the at least one processor configured for” performing the claimed invention, which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications LLC v. AV Auto. LLC3 and OIP Techs., Inc., v. Amazon.com, Inc.4, along with the generic descriptions in ¶ [0029]-[0030], and [0039] which rely on the conventional nature of the devices for written description support under §112(a). The claimed client device which receives outputted course information over a network is a ubiquitous technology in the modern era as per the discussions of generic networked devices in TLI Communications LLC v. AV Auto. LLC, OIP Techs., Inc., v. Amazon.com, Inc., and Apple, Inc. v. Ameranth, Inc.5 The claimed storage of the personal learning stream in a computer-readable storage medium is seen conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs. The claimed display of the data via a calendar device is deemed conventional as per Ameranth, based on the description in [0011] and [0098] of the specification which relies upon the well-known nature of the calendar display for proper written description support, and admitted as conventional by applicant.  Furthermore, to the extent to which the application claims that the processor performs the claims steps and dynamically updates the stream content represents using the computer for its base functions, deemed conventional in Bancorp Services v. Sun Life and mere use of a computer as an automation tool under MPEP §2106.05(f).6 Additionally, the provision of the outputted activity stream to a client device may also be deemed insignificant extra solution activity under MPEP §2106.05(g). The general digital content adjustment based on user input is deemed conventional as per Ultramercial7, Ameranth, and Alice Corp8, among others. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. 
As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, which are provided merely to ensure applicant may provide a sufficient and well informed response, claims 2-7 simply further define how Ameranth and Versata Dev. Group, Inc. v. SAP Am., Inc.9. Sister dependent claims in independent claim 12 recite similar features that are treated accordingly. These further limitations do not amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al. (US Pub. 2011/0039249 A1) in view of Gillespie et al. (US Pub. 2012/0308970 A1) and Le et al. (US Pub. 2016/0189109 A1).
In re Claim 1, Packard et al. discloses: 
a method for collating electronic course activities from a plurality of courses into an adjustable personal learning stream for a user that is associated with a learning management system (at least at ¶ , comprising:
a) selecting a primary course activity associated with a primary course within the plurality of courses, wherein the plurality of courses are stored in connection with the learning management system, the user is associated with the primary course (at least at [0117]-[0130], wherein the system selects a learning object (activity/module in ¶ [0098]) associated with a learning objective record 312 in Figure 3 for the custom course that the user will take. Wherein ¶ [0068], [0098], and [0118] the learning object is a learning activity. Wherein, the user completing the course progresses through learning activities to complete the learning objectives as shown in Figure 5. Additionally, see where the course is stored in the learning system in host device (820) in Figure 21 along with other courses as described in ¶ [0117]. See also Figures 10, 11, 15, [0059], [0114], [0115], etc.), 
and the primary course activity is a learning activity to be completed by the user in connection with the primary course (at least at [0068], wherein the learning objectives (312) completed by a user comprise learning activities that the user must complete to progress in the course. See also [0117]-[0130] and Figure 5 as described above);
b) selecting a primary learning outcome associated with the primary course activity (at least at ¶ [0068] wherein the system selects a measureable learning outcome associated with the primary course activity (the “learning object”). Wherein this learning outcome is selected for use in finding similar learning outcomes in the example in ¶ [0117]-[0130]);
c) determining related course activities that are associated with a learning outcome related to the primary learning outcome, the related course activities being associated with courses within the plurality of courses, wherein the related course activities that are associated with the learning outcome related to the primary learning outcome are determined based at least in part on the learning outcome associated with the related course activities and the primary learning outcome (at least at ¶ [0075], ¶ [0117] and ; 
d) generating, by the learning management system, the personal learning stream associated with the user, wherein the personal learning stream is stored on a computer-readable storage medium (at least at Figure 5, wherein a learning objective sequence (502) represents the sequences of courses elements 510, 520, 530, and 540 in ¶ [0070] and ¶ [0124] - [0130] created for the user. See at least in [0121], wherein this course is tailored to a particular student. Wherein the learning stream is stored within memory of the system). 
e) including the primary course activity and related course activities into the personal learning stream associated with the user (at least at Figure 5, wherein elements 510-540 are each associated with a learning objective record 312 from the learning objective database. Those learning objective records are composed of learning objects which can be course activities. Wherein, for example, 510 may be associated with a primary course activity and 520 530 and 540 other course activities. See also Figure 11 and ¶ [0117]-[0121] and Figure 12 wherein the content is configured to a particular user and can be linked by units)
f) providing by the learning management system, the personal learning stream to a client device associated with the user via a network (at least at Figure 21, and ¶ [0260] – [0267] wherein the educational content is provided from host (820) to client device (850) via network (870)),  wherein the personal learning stream is graphically representable [] on the client device (at least at [0188], [0263], etc. wherein the user may view the learning content associated with the personal learning stream on their client device), wherein the personal learning stream is dynamically updatable based on changing proficiency data, recorded electronic activities or pacing data associated with the user (at least at ¶ [0138]-[0142], and Figure 6, wherein when advancing through the course, multiple learning paths are available, wherein the particular path content provided is based at least in part on the user’s performance wherein the proficiency data for the user is updatable upon completion of at least one of the course activities (at least at [0138]-[0142] wherein course activities include assessments that update the user’s proficiency data), […]. 
Packard et al. is arguably silent on the personal learning stream being graphically representable on a calendar on the client device, but Gillespie et al. teaches: [a personalized learning and study planning system, comprising] generating a personal learning stream for a user including activities using a computerized device, providing, by the learning management system, the personal learning stream to a client device associated with the user via a network, wherein the personal learning stream is graphically representable on a calendar on the client device, and wherein the personal learning stream is dynamically updatable based on changing proficiency data, recorded electronic activities or pacing data associated with the user (at least at ¶ [0100]-[0120], wherein assignments/projects the user must complete are identified by the system. Wherein Figure 14, and [0113]-[0126] a calendar output is provided to the user dictating an intended learning stream for the user to complete. Wherein based on the user’s pacing data the plan may be adjusted or changed).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to enable the display of the personalized learning stream on a calendar of the client device, as taught by Gillespie et al., for the purpose of enabling the user to identify when assignments must be completed in a graphical fashion for the benefit of enabling the user to quickly visualize when tasks need be completed, and improve the likelihood that they recognize when tasks should be performed and complete assignments on time.  
Packard et al. is arguably silent on the personal learning stream being dynamically updated to alter the duration of non-completed activities based on proficiency data, but Le et al. teaches: [a personalized learning and study planning system, comprising] wherein upon detection of a change of the proficiency data the personal learning stream is alterable such that at least a duration of time allotted for a non-completed activity included in the personal learning stream is automatically modified based at least on the change of the proficiency data (at least at ¶ [0086]-[0090], Table 1, and Figure 2/3, wherein based upon a user not performing well on one or more assessments, the duration for scheduled learning activities in an electronic calendar for a user are adjusted to take a greater amount of time. See [0089]-[0090] specifically, among others. See also were in a graphical calendar for scheduled learning activities is displayed in [0099]-[0102]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to update the duration of non-completed activities based upon the user’s performance on previous activities, as taught by Le et al., for the purpose of enabling the user to spend an appropriate amount of time to understand content they are studying based upon their ability for the benefit of increasing the chances that the user fully comprehend the subject matter in only as much time as they need.  
In re Claim 2, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 1 discloses the claimed invention as shown above. Packard et al. further discloses:
a pacing guide from at least one pacing activity, the at least one pacing activity being associated with the primary learning outcome (at least at temporal content 570 in Figure 11 and ¶ [0165], [0166] “temporal content can be […] a learning object that presents a multi-media explanation…” and Figure 14 element 1166 ¶ [0184]. Wherein this content is merged into the course the user is completing); and,
merging the pacing guide with the personal learning stream (at least at ¶ [0036] “An educational material including the content associated with each learning objective from the plurality of learning objectives and the temporal content is produced.  The content and the temporal content are arranged to define at least one learning path within the learning objective sequence.” and Figures 11-14 and ¶ [0184]).
In re Claim 3, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 2 discloses the claimed invention as shown above but fails to explicitly disclose: wherein no related course activities are identified and no related course activities are joined with the primary course activity into the activity stream.
However, Packard et al. teaches that other course activities are identified and joined with the primary course activity into the activity stream based on the other course activities sharing a similar 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to (when no related courses which have learning objectives related to the primary learning activity are stored in the learning objectives database—which  may be common) not identify other course activities and not join the other course activities with the primary course activity into an activity stream for the purpose of not providing activities that are not related to the primary learning activity for the benefit of “ensuring that educational material complies with […] learning objectives” (¶ [0005]).
In re Claim 4, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 2 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein at least one of: 
a number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
a duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
a period of the pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined by a learner proficiency score associated with the primary learning outcome 
In re Claim 5, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 4 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein at least one of: 
the number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
the duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
the period of the pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined proportionally to the learner proficiency score associated with the primary learning outcome (at least at ¶ [0138]-[0140], [0176] and ¶ [0181] “a score received by a student on an assessment” determines if and when and what kind of an assessment will be given to a student).
In re Claim 7, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 1 discloses the claimed invention as shown above. Packard et al. is silent on, but Gillespie et al. teaches: wherein at least one of:
the number of pacing activities (at least at ¶ [0119], "In response, the system is 
configured to show the targeted user's calendar with the assignment(s) added”;
the duration of time allotted for the pacing activities (at least at ¶ [0120] “In another scenario, the system may be configured to show the targeted user's calendar with the assignment(s) added and assignments weighted, based on amount of time,” where time is allotted to assignments based on the amount of free time the student has available); and,
the period of the pacing guide (at least at ¶ [0120] and [0121] where increase the number of activities and their duration inherently effects the period of the pacing guide);
is determined by a proximity between a date of the primary course activity and a date of at least one of the other course activities (at least at ¶ [0119] the system is configured to calculate a time allotment and execution of tasks (i.e., mapping [assignments] to calendar […]) is based on […] the time 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a proximity between a date of the primary course activity and a date of at least one of the other course activities for the purpose of providing only as much educational content as a user can observe in a limited amount of time for the benefit of “providing incentives and rewards, as well as entertainment and visualization to increase the likelihood that users of the solution will continue use to ensure results” (¶ [0007], Gillespie et al.).
In re Claim 8, the previous combination of Packard et al., Gillespie et al., and Le et al.  as applied to claim 1 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein resources associated with the related course activities are listed together with resources associated with the primary course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the personal stream and Figures 5-7 and 11. See also ¶ [0117] – [0130]). 
In re Claim 9, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 2 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein resources associated with the at least one pacing activity are listed together with resources associated with the primary course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the activity stream and Figures 5-7 and 11).
In re Claim 12, Packard et al. discloses: An electronic learning system for collating electronic course activities from a plurality of courses into a personal learning stream for a user that is associated with an adjustable learning management system (at least at ¶ [0033] – [0039], ¶ [0263] – [0267] and Figure 21, wherein a user via device (850) receives a tailored course from a learning management , the system comprising:
a) a display (at least at Figure 21, Display 856 and 866 in ¶ [0263]); and,
b) at least one processor operatively coupled to the display (at least at Figure 21, Processor 852 and 862, in ¶ [0263]) the at least one processor configured for:
i) selecting a primary course activity associated with a primary course within the plurality of courses, wherein the plurality of courses are stored in connection with the learning management system, the user is associated with the primary course (at least at [0117]-[0130], wherein the system selects a learning object (activity/module in ¶ [0098]) associated with a learning objective record 312 in Figure 3 for the custom course that the user will take. Wherein ¶ [0068], [0098], and [0118] the learning object is a learning activity. Wherein, the user completing the course progresses through learning activities to complete the learning objectives as shown in Figure 5. Additionally, the course is stored in the learning system in host device (820) in Figure 21 along with other courses as described in ¶ [0117]. See also Figures 10, 11, 15, [0059], [0114], [0115], etc.), 
and the primary course activity is a learning activity to be completed by the user in connection with the primary course (at least at [0068], wherein the learning objectives (312) completed by a user comprise learning activities that the user must complete to progress in the course. See also [0117]-[0130] and Figure 5 as described above);
ii) selecting a primary learning outcome associated with the primary course activity (at least at ¶ [0068] wherein the system selects a measureable learning outcome associated with the primary course activity (the “learning object”). Wherein this learning outcome is selected for use in finding similar learning outcomes in the example in ¶ [0117]-[0130]);
iii) determining related course activities that are associated with a learning outcome related to the primary learning outcome, the related course activities being associated with courses within the plurality of courses, wherein the related course activities that are associated with the learning outcome related to the primary learning outcome are determined based at least in part on the learning outcome associated with the related course activities and the primary learning outcome (at least at ¶ [0075], ¶ [0117] and [0118] wherein the system selects other learning modules (which including activities in ¶ [0103]) from other courses which have activities that share a similar, linked, and/or common learning objective as a course activity within the course to add to the course. Wherein the example is provided that two modules which both share activities associated with the topic of fractions, although different aspects of addition and subtraction, are related enough to be collated together within a learning sequence as a unit. See also ¶ [0067], [0120], among others); and, 
iv) generating the personal learning stream associated with the user, wherein the personal learning stream is stored on a computer-readable medium (at least at Figure 5, wherein a learning objective sequence (502) represents the sequences of courses elements 510, 520, 530, and 540 in ¶ [0070] and ¶ [0124] - [0130] created for the user. See at least in [0121], wherein this course is tailored to a particular student. Wherein the activities are stored within the memory of the system);
v) including the primary course activity and related course activities into the personal learning stream associated with the user (at least at Figure 5, wherein elements 510-540 are each associated with a learning objective record 312 from the learning objective database. Those learning objective records are composed of learning objects which can be course activities. Wherein, for example, 510 may be associated with a primary course activity and 520 530 and 540 other course activities. See also Figure 11 and ¶ [0117]-[0121] and Figure 12 wherein the content is configured to a particular user); and
vi) providing the personal learning stream to a client device associated with the user via a network (at least at Figure 21, and ¶ [0260] – [0267] wherein the educational content is provided from host (820) to client device (850) via network (870)),  wherein the personal learning stream is graphically representable [] on the client device (at least at [0188], [0263], etc. wherein the user may view the learning content associated with the personal learning stream on their client device), wherein the personal learning stream is dynamically updatable based on changing proficiency data, recorded electronic activities or pacing data associated with the user (at least at ¶ [0138]-[0142], and Figure 6, wherein when advancing through the course, multiple learning paths are available, wherein the particular path content provided is based at least in part on the user’s performance on various assessments, including their proficiency levels, time taken on assignments, previously completed assessments, or the like. See also wherein the proficiency data for the user is updatable upon completion of at least one of the course activities (at least at [0138]-[0142] wherein course activities include assessments that update the user’s proficiency data), […]. 
Packard et al. is arguably silent on the personal learning stream being graphically representable on a calendar on the client device, but Gillespie et al. teaches: [a personalized learning and study planning system, comprising] generating a personal learning stream for a user including activities using a computerized device, providing, by the learning management system, the personal learning stream to a client device associated with the user via a network, wherein the personal learning stream is graphically representable on a calendar on the client device, and wherein the personal learning stream is adjustable based on inputs of the user provided on the client device (at least at ¶ [0100]-[0120], wherein assignments/projects the user must complete are identified by the system. Wherein Figure 14, and [0113]-[0126] a calendar output is provided to the user dictating an intended learning stream for the user to complete. Wherein based on the user’s pacing data the plan may be automatically adjusted or changed).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to enable the display of the personalized learning stream on a calendar of the client device, as taught by Gillespie et al., for the purpose of enabling the user to identify when assignments must be completed in a graphical fashion for the benefit of enabling the user to quickly visualize when tasks need be completed, and improve the likelihood that they recognize when tasks should be performed and complete assignments on time.  
Packard et al. is arguably silent on the personal learning stream being dynamically updated to alter the duration of non-completed activities based on proficiency data, but Le et al. teaches: [a personalized learning and study planning system, comprising] wherein upon detection of a change of the proficiency data the personal learning stream is alterable such that at least a duration of time allotted for a non-completed activity included in the personal learning stream is automatically modified based at least on the change of the proficiency data (at least at ¶ [0086]-[0090], Table 1, and Figure 2/3, wherein based upon a user not performing well on one or more assessments, the duration for scheduled learning 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to update the duration of non-completed activities based upon the user’s performance on previous activities, as taught by Le et al., for the purpose of enabling the user to spend an appropriate amount of time to understand content they are studying based upon their ability for the benefit of increasing the chances that the user fully comprehend the subject matter in only as much time as they need.  
In re Claim 13, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 12 discloses the claimed invention as shown above. Packard et al. further discloses:
creating a pacing guide from at least one pacing activity, the at least one pacing activity being associated with the primary learning outcome (at least at temporal content 570 in Figure 11 and ¶ [0165], [0166] “temporal content can be […] a learning object that presents a multi-media explanation…” and Figure 14 element 1166 ¶ [0184]. Wherein this content is merged into the course the user is completing); and,
merging the pacing guide with the personal learning stream (at least at ¶ [0036] “An educational material including the content associated with each learning objective from the plurality of learning objectives and the temporal content is produced.  The content and the temporal content are arranged to define at least one learning path within the learning objective sequence.” and Figures 11-14 and ¶ [0184]).
In re Claim 14, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 12 discloses the claimed invention as shown above but fails to explicitly disclose: wherein no related course activities are identified and no related course activities are joined with the primary course activity into the activity stream.
However, Packard et al. teaches that other course activities are identified and joined with the primary course activity into the activity stream based on the other course activities sharing a similar learning objective as the primary learning activity (at least at ¶ [0075] “Because the course content is 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to (when no related courses which have learning objectives related to the primary learning activity are stored in the learning objectives database) not identify other course activities and not join the other course activities with the primary course activity into an activity stream for the purpose of not providing activities that are not related to the primary learning activity for the benefit of “ensuring that educational material complies with […] learning objectives” (¶ [0005], Packard et al.).
In re Claim 15, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 13 discloses the claimed invention as shown above. Packard et al. further discloses: wherein at least one of: 
a number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
a duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
a period of the pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined by a learner proficiency score associated with the primary learning outcome 
In re Claim 16, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 15 discloses the claimed invention as shown above. Packard et al. further discloses: wherein at least one of: 
the number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
the duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
the period of the pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined proportionally to the learner proficiency score associated with the primary learning outcome (at least at ¶ [0176] and ¶ [0181] “a score received by a student on an assessment” determines if and when and what kind of an assessment will be given to a student).
In re Claim 18, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 12 discloses the claimed invention as shown above. Packard et al. is silent on, but Gillespie et al. teaches: wherein at least one of:
the number of pacing activities (at least at ¶ [0119], "In response, the system is configured to show the targeted user's calendar with the assignment(s) added”;
the duration of time allotted for the pacing activities (at least at ¶ [0120] “In another scenario, the system may be configured to show the targeted user's calendar with the assignment(s) added and assignments weighted, based on amount of time,” where time is allotted to assignments based on the amount of free time the student has available); and,
the period of the pacing guide (at least at ¶ [0120] and [0121] where increase the number of activities and their duration inherently effects the period of the pacing guide);
is determined by a proximity between a date of the primary course activity and a date of at least one of the other course activities (at least at ¶ [0019] wherein the system is configured to calculate a time allotment and execution of tasks (i.e., mapping [assignments] to calendar […]) is based on […] the time 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a proximity between a date of the primary course activity and a date of at least one of the other course activities for the purpose of providing only as much educational content as a user can observe in a limited amount of time for the benefit of “providing incentives and rewards, as well as entertainment and visualization to increase the likelihood that users of the solution will continue use to ensure results” (¶ [0007], Gillespie et al.).
In re Claim 19, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 12 discloses the claimed invention as shown above. Packard et al. further discloses: wherein resources associated with the related course activities are listed together with resources associated with the primary course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the activity stream and Figures 5-7 and 11. See also ¶ [0117] – [0130]).
In re Claim 20, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 13 discloses the claimed invention as shown above. Packard et al. further discloses: wherein resources associated with the at least one pacing activity are listed together with resources associated with the primary course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the activity stream and Figures 5-7 and 11).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claims 2 and 13, respectively, in view of Coleman et al. (US Pub. 2006/0114129 A1). 
In re Claim 6, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 2 discloses the claimed invention as shown above. Packard et al. is arguably silent on, but Coleman et al. teaches:
the number of pacing activities (at least at “Instructional Response Materials" in ¶ [1102] and ¶ [0036] "provide Users with instructional materials that are organized in the same Skills assessed on the Test," where originally no activities are provided));
is determined by a grade-weight associated with the primary course activity (at least at ¶ [0036] “another object is to provide Users with instructional materials that are organized in the same Skills assessed on the Test,” and where additional materials are given to students in the skills (primary course activity) that are weighted highly on the test (at least at ¶ [0774] through the Room to Grow Function, ¶ [0260], [0788], and Figure 36).  
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a grade-weight associated with the primary course activity for the purpose of providing review material “in skills in which individual students and groups have the greatest potential for growth” (Abstract, Coleman et al.).
In re Claim 17, the previous combination of Packard et al., Gillespie et al., and Le et al. as applied to claim 13 discloses the claimed invention as shown above. Packard et al. is arguably silent on, but Coleman et al. teaches:
the number of pacing activities (at least at “Instructional Response Materials" in ¶ [1102] and ¶ [0036] "provide Users with instructional materials that are organized in the same Skills assessed on the Test," where originally no activities are provided));
is determined by a grade-weight associated with the primary course activity (at least at ¶ [0036] “another object is to provide Users with instructional materials that are organized in the same Skills assessed on the Test,” and where additional materials are given to students in the skills (primary course activity) that are weighted highly on the test (at least at ¶ [0774] through the Room to Grow Function, ¶ [0260], [0788], and Figure 36).  
Packard et al. where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a grade-weight associated with the primary course activity for the purpose of providing review material “in skills in which individual students and groups have the greatest potential for growth” (Abstract, Coleman et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
        3 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)
        4 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015
        5 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016)
        6 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
        7 772 F.3d at 716, 112 USPQ2d at 1755
        8 134 S. Ct. at 2359, 110 USPQ2d at 1984
        9 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)